820 F.2d 1219Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jasper HARRIS, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Defendant-Appellee.
No. 87-2021.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1987.Decided June 9, 1987.

Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Jasper Harris, appellant pro se.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing the complaint, without prejudice, lacks merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Harris v. Commonwealth of Virginia, C/A No. 87-0036 (E.D.Va., Jan. 27, 1987).


2
AFFIRMED.